ORDER

PER CURIAM.
Ace Logistics, L.L.C., appeals two rulings of the Labor and Industrial Relations Commission finding in favor of Robert Moore. The rulings are consolidated for purposes of appeal. Ace Logistics contends that the Commission (1) erred in finding Moore was an employee and in awarding wage credits to Moore as the record lacked sufficient evidence to support the award; and (2) erred in finding Ace Logistics had failed to timely file an appeal of the unemployment benefit claim. A review of the record indicates that the Commission’s award of wage credits is supported by substantial, competent evidence. Ace Logistics’ own failure to act upon the notice resulted in filing its protest of the claim after the statutory deadline. The judgment of the Commission is affirmed. Rule 84.16(b).